 RIKERVIDEO INDUSTRIES, INC.3Riker Video Industries,Inc.andLocal 1034,Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandIn-ternationalUnionofElectrical,RadioandMachine Workers,AFL-CIO. Case 29-CA-901April 24, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn January 25, 1968, Trial Examiner John G.Gregg issued his Decision in the above-entitledcase, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and, recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision, a supportingbrief,and a request for oral argument.' TheGeneral Counsel also filed exceptions to the Deci-sion and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondent, Riker Video Industries,Inc.,Hauppauge, New York, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:1.Substitute in paragraphs 1(a), (b), and (c) theword "or" for the word "and" except where it ap-pears as part of a proper name.2.Substitute in paragraph 1(d) the word "or"for the word "and" where it appears between thewords AFL-CIO and Local 1034.3.Substitute in paragraphs 2 and 3 of the noticeattached to the Trial Examiner's Decision the word"or" for the word "and."4.Substitute in paragraph 4 of the notice theword "or" for the word "and" where it appearsbetween the words AFL-CIO and Local 1034.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN G. GREGG, Trial Examiner: This hearingwas held on October 18 and 19, 1967, at Brooklyn,New York, based upon a complaint by the GeneralCounsel dated June 30, 1967, alleging that theRespondent violated Section 8(a)(1) and (2) of theAct. The Respondent generally denies commissionof the alleged unfair labor practices. All parties ap-peared at and participated in the hearing and wereaffordedfullopportunity to present relevantevidence, and to examine and cross-examine wit-nesses. The General Counsel and the Respondentfiled briefs, which have been duly considered.Upon the entire record in the case, and from myobservation of the demeanor of the witnesses asthey testified, I make the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYRiker Video Industries, Inc., herein called theRespondent, maintains its principal office and placeof business in Hauppauge, New York, where it isengaged in the manufacture, sale, and distributionof electronic assemblies and related products. Dur-ing the year preceding the issuance of the com-plaint, the Respondent manufactured, sold, and dis-tributed at its place of business products valued inexcess of $50,000 which were shipped from saidplace of business in interstate commerce directly toStates of the United States other than the State inwhich it is located. The Respondent Company isengaged in commerce within the meaning of theAct.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 1034, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein referred to as Local 1034, is aIThe Respondent's requestfor oralargumentbefore the Board is herebydenied as the record and briefs adequately present the issues and positionsof the parties171 NLRB No. 2353-177 0 - 72 - 2 4DECISIONS OF NATIONALLABOR RELATIONS BOARDlabor organization within the meaningof the Act.The International Union of Electrical,Radio andMachine Workers,AFL-CIO,herein referred to asthe Union,is a labor organization within the mean-ing of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges essentially that on or aboutMarch 15, 1967, the Respondent Company, byMartin Koenigsberg, its executive vice presidentand general manager, at its plant, interrogated itsemployees concerning their membership in, activi-ties on behalf of, and sympathy in and for, the Inter-nationalUnion of ElectricalWorkers and Local1034 of the Brotherhood of Teamsters; andthreatened its employees with removal of workfrom -the plant and other reprisals if they became orremained members of or assisted and supported theIUE and Local 1034; that in or about April 1967,the Respondent Company, by Robert McGuire, itssupervisor of production engineering, threatenedthat employees would not receive wage increasesand that their requests for transfer from one depart-ment to another would be denied, and threatenedthem with other reprisals if they became orremainedmembers of or assisted or supportedLocal 1034, all the foregoing constituting inter-ference, restraint, and coercion in alleged violationof Section 8(a)(1) of the Act. Additionally, thecomplaint alleges that on or about March 3, 1967,and on various other dates during the months ofMarch, April, May, and June 1967, the RespondentCompany, by Joseph Beltrani, its supervisor, urgedand solicited its employees to sign cards designatingthe International Union of Electrical, Radio andMachine Workers as their representative for collec-tive-bargaining purposes and urged and solicited itsemployees to join that Union, thereby renderingunlawful assistance and support to a labor organiza-tion all in alleged violation of Section 8(a)(2) and(1) of the Act.A. BackgroundThe Respondent manufactures,sells,and dis-tributes electronic assemblies and related products.Since about September 1966, commencing at theRespondent's former location in Huntington,NewYork,and continuing at the Respondent's new lo-cation in Hauppauge,New York, Local 1034 en-gaged in organizational activities among theRespondent's employees.A number of the Respon-dent'semployees who were formerly employed atanother company and who were former members ofthe International Union of Electrical,Radio andMachineWorkers, AFL-CIO,initiated a campaignon behalf ofthisUnion sometime early in March1967. The employeesinvolved included Beltrani,DiGiamo, Hardenfelder, Mellito, and Erali.B.The Alleged Interference, Restraint, and CoercionVincent DiGiamo, an employee of the Respon-dent for about a year and a half, testified, concern-ing a meeting on March 15, 1967, that he and twoother employees, Hardenfelder and Mellito, werecalled into Vice President Koenigsberg's office,where Koenigsberg said:"Sit down, make yourselves comfortable. Irealize"-how did he put it to us-that wewere taking the offensive against the TeamsterUnion and he guaranteed us that the TeamsterUnion wouldn't get in and back and forth. Hesaid-how did he put it to us-he said wecouldmove. "It's not a threat if things getbad." He said we could move, but it's not athreat, and back and forth was talk.Henry Hardenfelder also an employee of theRespondent testified concerning the same meetingas follows:Q.What did Mr. Koenigsberg say?A.Mr. Koenigsberg upon - after we had en-tered his office made the statement that hewanted to know whether - if we were doingthis to offset the - you know of our action - wewere taking the action that we were to offsetthe Teamsters - Teamsters organizing cam-paign, and he said if we were, that he could -he would assure us that the Teamsters wouldnever get in.Q. Do you recall anything else that was saidat the meeting?A.Well, a lot of things were said, you know,in between, things that I recall, you know, buthe said that-he said later-he referred to thefact later on, said "You know we do haveother plans and we have to" -I am sorry. Hesaid "This is not" -he started off with thestatement "This is not a threat but you knowwe do have other plants and that we couldmove the work if we had to." Now he may nothave exactly said that in that context but thatwas basically what he said.From the foregoing uncontradicted testimony byDiGiamo and Hardenfelder which I credit, I findthat the statements as alleged were made byKoenigsberg to the employees. In view of Koenigs-berg's status as vice president and general managerat the time, and the fact that these statements weremade in his office to employees, who were engagedin concerted organizing activity, I find under thecircumstances that Koenigsberg interrogated andthreatened the employees as alleged in the com-plaint, thereby interfering with, restraining, andcoercing them in the exercise of activities protectedby the Act, all in violation of Section 8(a)(1) of theAct.Paul Cook, an employee of the Respondent for 2years, testified that in April 1967, he indicated tohis supervisor, Robert McGuire, that if he could notget a raise he would like to have a lateral transfer to RIKERVIDEO INDUSTRIES, INC.5a department where he could make overtime. Mc-Guire indicated that he would take it up with a Mr.Baker,who was McGuire's supervisor. Accordingto Cook, later that day McGuire came back andtold Cook that Cook was at the top of his rates al-ready, that he could not "get anymore on that job"and could not be given a lateral transfer becausethere were no openings in other departments ex-cept for trainees. Cook testified that he asked Mc-Guire why this could not be done, and that Mc-Guire had stated to him "confidentially and off therecord you should realize this is probably because itwas union business."Cook testified that McGuireasked him not to repeat that to anyone, as it wouldonly get him in trouble and he would have to denyit.Icredit the uncontradicted testimony of Cookand find that the statement was made by McGuireand that under the circumstances this statement,made by a supervisor of the Respondent,amountsto a threat that employees would not receive wageincreases nor lateral transfersshould they par-ticipate in union activities. I find this to be inter-ference, restraint,and coercionof theRespondent'semployees in the exercise of activities protected bythe Act, in violation of Section 8(a)(1) of the Act.C. The Alleged Unlawful Assistance and SupportThe complaint alleges that on or about March 3,1967, and on various other dates during the monthsof March, April, May, and June 1967, the Respon-dent Company by Joseph Beltrani, its supervisor,urged and solicited its employees to sign cardsdesignating the Union as their representative forcollective-bargaining purposes and urged and so-licited its employees to join the Union. By these actsof Joseph Beltrani it is alleged that the RespondentCompany rendered and is rendering unlawfulassistance and support to a labor organization andthereby engaged in and is engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(2) of the Act.Paul Cook testified that he was employed as awireman by the Respondent Corporation and thatin January and February 1967 he engaged in thedistribution of cards on behalf of Local 1034 of theInternational Brotherhood of Teamsters,the dis-tribution taking place mostly in the parking lot andin the plant.Cook testified that in the early part ofApril 1967 he had a conversation with Beltrani inthe work area in the production engineering depart-ment sometime around 11 or 12 in the morning.Cook stated that Beltrani's question to him was, "IfIwere a Teamsters man or if I just wanted a unionin the shop and my reply was my primary concernwas to have a union in the shop." Cook testifiedfurther that Beltrani then asked him if he wouldvote for the IUE which a group of employees atthat time were attempting to bringin the plant.DiGiamo testified that sometime around April1967, he and some of the other employees includ-ing Hardenfelder, Beltrani, Mellito, and Erali had adiscussion in the plant concerning whether or not aunion was needed and should be organized. Ac-cording to DiGiamo they went ahead and tried toorganize one. Beltrani was made spokesman, calledup a Mr. Gaddy of the IUE and arrangeda meetingat DiGiamo's house. This meeting took place abouta week or two later and included a discussion ofunions and problems in the shop. According toDiGiamo those attending signed union cards andreceived cards for distribution. Beltrani was presentand later distributed one union card.Beltrani himself testified that after theinitialmeeting with the IUE organizer he participated inthe distribution of cards to employees but thatwhile he discussed the signing of cards with em-ployees on worktime he did not actually ask anyoneto sign a card during worktime. It was conceded bythe Respondent and I find that Beltrani was activelysolicitingmembership for the Union herein andurging employees to sign cards . designating theUnion as their collective-bargaining representativeup until the time he was officially designatedforeman in June 1967.At the trial it was stipulated between the partiesand I find that as of June 1967, Joseph Beltranibecame a supervisor within the meaning of the Act.The question here to be considered is whether ornot Beltrani was a supervisor within the meaning ofthe Act at the times prior to June 1967 which arematerial to the allegations of the complaint.Testimony of recordindicatesthatBeltrani wasemployed by the Respondent in June 1965 and,later, in August, assigned to the night shift as aleadman where he remained until April 1967 atwhich time he returned to the day shift. Thetestimony reveals that from August 1965 to April1967 while Beltrani was on the night shift he was incharge of a group of about 20 employees, most ofwhom worked part time.Vincent DiGiamo, who identified himself as acousin of Joe Beltrani, testified that he secured hisjob at the Respondent Company by calling upBeltrani and telling him he was in needof work,whereupon Beltrani told him to come down and hewas employed. DiGiamo testified that when he gotto the plant he asked for Beltrani, was admitted,and with Beltrani filled out the employment appli-cation, discussed salaries, and went to work. Ac-cording to DiGiamo, Beltrani put him down for$2.75 an hour "if it was going to be approved ornot he wasn't sure."Q. As to the salary?A. Yes, sir.Q. Did he tell you you were hired?A. Yes, sir.0. Did you go to work immediately?A. Yes, sir. 6DECISIONSOF NATIONALLABOR RELATIONS BOARDDiGiamo testified that from the time he startedto work he worked on the night shift about 4 or 5months and that during this period of time hereceived his work assignments from Beltrani. Hetestified that he observed and overheard Beltranireceiving his orders from Sal Rando who was theday foreman. The night shift normally ran from3:30 p.m. to 1 a.m. with Rando normally leavingbetween 4:30 and 5 p.m. According to DiGiamo,Rando, before leaving, would assign Beltrani thework and Beltrani would give it out to the em-ployees. DiGiamo testified that Rando would nottellBeltrani who to assignthe work to, but wouldlet him know what were considered to be hot jobs.According to DiGiamo Koenigsberg, who was vicepresident of the Company, did not stay over intothe night shift very often but perhaps once or twicea week and then he would stay until 6:30 or 7 o'-clock, otherwise, there was no one else who gaveBeltrani instructions.DiGiamo testified that if hehad any problems with particular pieces of work hewould ask Beltrani for information as did the otheremployees, that when he had to leave early hewould tell Beltrani he was leaving, and that Beltraniinstructed employees in how to perform varioustasks.According to DiGiamo sometimes at nightapplicants for employment would come in and theywould speak to Beltrani, several of them being putto work immediately. When Beltrani went from thenight shift to the day shift, DiGiamo followed him,workingalongwithBeltraniandHenryHardenfelder, and receiving his work assignmentsfrom Beltrani.In his testimonyBeltranistated that he was nowgeneral foreman of the Respondent, had previouslybeen a foreman since June 1967, that prior to thattime he had, since August 1965, been a groupleader on the night shift. Beltrani testified that hehad received prior authorization to hire DiGiamofrom Koenigsberg with whom he had discussed theavailability of DiGiamo and his background. AfterDiGiamo filled out the application, Beltrani, ac-cording to his version, had another talk withKoenigsberg as to the rate to be paid. Beltranistated that he never had authority to hire on behalfof the Respondent until he became general foremanin September 1967. Beltrani also testified that hehad discussed the hiring of Hardenfelder withKoenigsberg prior to the actual hiring and that as toHardenfelder's request to be transferred to the dayshifthehadmerely advisedKoenigsberg ofHardenfelder's request. Beltrani, in effect, testifiedthat he had nothing to do with the transfer ofDiGiamo to the day shift.Iam convinced and find from ample, creditedtestimony of record that Joseph Beltrani was ac-tually a supervisor within the meaning of the Act atthe times material to the allegations of the com-plaint.Section 2(11) of the Act defines "super-visor" in the following manner:The term "supervisor" means any individualhaving authority, in the interest of the em-ployer, to hire, transfer, suspend, lay off, re-call,promote,discharge,assign,reward, ordiscipline other employees, or responsibly todirect them, or to adjust their grievances, or ef-fectively to recommend such action, if in con-nection with the foregoing the exercise of suchauthority is not of a merely routine orclericalnature, but requires the use of independentjudgment.The foregoing definition "is to be interpreted inthe disjunctive ... and thepossessionof any one ofthe authorities listed ... places the employee in-vested with this authority in the supervisoryclass."Ohio Power Company v. N.L.R.B.,176 F.2d 385,cert. denied 338 U.S. 899.Ihave considered the testimony of DiGiamo andHardenfelder, both of whom I creditas straightfor-ward, in finding that Beltrani was vested with super-visory authority by the Respondent, and actuallycarried out such authority.MeyersBros.of Missou-ri, Inc.,151 NLRB 889, 899. I am also persuadedby the fact that I do not believe that the Respon-dent would have left approximately 20 employeesof the wiring department, a major unit of produc-tion, without supervision during the night shift forthe periods of time indicated on this record, and Iam convinced that the Respondent relied on theimmediate supervision of Beltrani during thisperiod of time. The record shows that Beltrani ex-ercised the power of assignment of work, actuallyemployed applicants for employment on the spot,granted leave, evaluated the capabilities of the em-ployees, and effectively recommended assignmentsand promotions in all of which he acted not in amerely routine or clerical manner but in the exer-cise of independent judgment. I was not convincedby the testimony of Beltrani in which he attemptedin a guarded manner to portray his relationship toKoenigsberg and Rando as that of a highly skilledtechnical leadman who merely voiced opinions tomanagement and made no recommendations.Assuming,arguendo,that Beltrani was not in facta supervisor as found hereinabove, I wouldnevertheless, in the case at hand, hold the Respon-dent responsible for his acts in the application oftheprinciplesdiscussed inPittsburghMetalLithographing Co., Inc.,158 NLRB 1126, wherein,adverting to the decision of the Supreme Court inIAM, Tool and Die Makers Lodge No. 35 (SerrickCorp.) v.N.L.R.B.,311U.S. 72, 79-80, it ispointed out that the Court stated:Petitioners argument is that since these [lead]men were not supervisory their acts of solicita-tion were not coercive and not attributable tothe employer.The employer, however, may be held to haveassisted the formation of a union even though RIKERVIDEO INDUSTRIES, INC.7the acts of the so-called agents were not ex-pressly authorized or might not be attributableto him on strict application of the rules ofrespondent superior.We are dealing here notwith private rights ... nor with technical con-cepts pertinent to an employer's legal responsi-bility to third persons for acts of his servants,but with a clear legislative policy to free thecollective bargaining process from all taint ofan employer's compulsion,domination, or in-fluence. The existence of that interferencemust be determinedby careful scrutiny of allthe factors, often subtle, which restrain the em-ployee's choice and for which the employermay fairly be said to be responsible. Thus,where the employees would have just cause tobelieve that solicitors professedly for a labororganization were acting for and onbehalf ofthe management,the Board would be justifiedinconcluding that they did not have thecomplete and unhampered freedom of choicewhich the Act contemplates.Whether technically a supervisor or merely agroup leader,Beltrani had,by his own testimony,been held out to the employees by Koenigsberg asthe group leader.He interviewed applicants for em-ployment, evaluated their capacity to perform therequired tasks, recruited individuals for employ-ment, actually put them to work, gave them workassignments,grantedthem leave, responsiblydirected their work activity, and to all intents andpurposes and for extensive periods of time ap-peared to employees as unmistakably management.Accordingly, whether Beltrani was or was not a su-pervisor,he was placed by management in a posi-tion to be identified as part of management by theemployees and "to translate to them the policiesand desires of management."ValleyForge FlagCompany,152 NLRB 1550.Finally, the Respondent contends that it did notrender assistance to the Union inasmuch as theposition of the Respondent regarding the compet-ing unions was"a plague on both your houses,"pointing specifically to Beltrani's testimony con-cerning Koenigsberg's threat when he learned ofBeltrani's union activity,that Beltrani would bedischarged if he continued his activity. Since the al-leged threat took place in a private conversationbetween Koenigsberg and Beltrani and was notcommunicated to the employees I do not findtestimony of record to establish the fact that theRespondent through Koenigsberg or any otherrepresentative of management disclaimed Beltrani'sassistance to the Union or apprised its employeesof,or communicated to them its disapproval of,such activity when it came to the Respondent'snotice.Having found Beltrani to have been a supervisorwithin the meaning of the Act at the times materialto the complaint,his conceded activity in urgingthe signing of cards by employees and solicitingmemberships for the Union herein under these cir-cumstances constituted an interference with andhampering of the employees in their freedom ofchoice and I find that through these acts theRespondent interferedwith,restrained,andcoerced its employees in violation of Section8(a)(1)of the Act and rendered unlawfulassistance and support to the Union herein in viola-tion of Section 8(a)(2) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent Company setforth in section III, above, occurring in connectionwith Respondent Company's operations describedin section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIthaving been found that the Respondent en-gaged in certain unfair practices I will recommendthat it cease and desist therefrom and take certainaffirmative action, including the posting of ap-propriate notices, designed to effectuate the poli-cies of the Act, as amended.Having found that the Respondent, Riker VideoIndustries, Inc., has rendered unlawful assistance tothe Union in soliciting employees to join the Unionand urging employees to sign union cards, it will berecommended that the Respondent cease and desisttherefrom.Having found that the Respondent interrogatedits employees concerning their membership in, ac-tivities on behalf of, and sympathy in and for the In-ternational Union of Electrical Workers and Local1034 of the Brotherhood of Teamsters andthreatened its employees with removal of workfrom the plant and other reprisals if they became orremained members of the IUE and Local 1034 andif they gave any assistance and support to theaforesaid labor organizations, it will be recom-mended that the Respondent cease and desist'therefrom.Having found that the Respondent threatened itsemployees indicating that they would not receivewage increases and that their requests for lateraltransferswould be denied if they became orremainedmembers of Local 1034 or gaveassistance and support to it, all of the foregoingconstituting interference, restraint, and coercion inviolation of Section 8(a)(1) of the Act, I willrecommend that the Respondent be ordered tocease and desist therefrom.Upon the basis of the foregoing findings of factand upon the entire record in this case, I make thefollowing: 8DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent, Riker Video Industries, Inc.,isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Union of Electrical, Radio andMachine Workers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.Local 1034, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Hel-pers of America is a labor organization within themeaning of Section 2(5) of the Act.4.By urging its employees to sign unionauthorization cards and soliciting employees to jointhe International Union of Electrical, Radio andMachine Workers, AFL-CIO, the Respondent hasengaged in and is engaging in conduct which inter-feres with, restrains, and coerces its employees intheir exercise of activities protected by the Act inviolation of Section 8(a)(1) of the Act and rendersunlawful assistance to the aforesaid Union in viola-tion of Section 8(a)(2) of the Act.5.By interrogating its employees concerningtheirmembership in, activities on behalf of, andsympathy in and for the International Union ofElectricalWorkers and Local 1034 of the Brother-hood of Teamsters, by threatening its employeeswith removal of work from the plant and otherreprisals if they became or remained members ofthe IUE and Local 1034, and if they gave anyassistanceand support to the aforesaid labor or-ganizations;by threatening that employees wouldnot receive wage increases and their requests forlateral transfer would be denied if they became orremained members of Local 1034 and if they gaveany assistance and support to it, the Respondenthas interfered with, restrained, and coerced its em-ployees in the exercise of activities protected by theAct and has violated Section 8(a)(1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings and con-clusions and upon the entire record in this case, it isrecommended that the Respondent, Riker VideoIndustries, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Interrogating employees about their unionactivities and those of other employees.(b) Threatening to remove work from the plant,the denial of wage increases and lateral transfers,and other reprisals against employees because oftheir union activities and sympathies.(c)Urging and soliciting employees to signunioncards and to join the International Union ofElectrical, Radio and Machine Workers, AFL-CIO.(d) In any other manner interfering with,restraining, or coercing its employees in the exer-ciseof their rights to self-organization, to formtionalUnion of Electrical,Radio and MachineWorkers,AFL-CIO,and Local 1034, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpersof America,or any otherlabor organization,to bargaincollectivelythroughrepresentativesof their own choosing, and toengage inany otherconcerted activities for thepurpose of collective bargaining or other mutualaid or protection,or to refrain from any or all suchactivities.2.Takethe following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its Hauppauge,New York,place ofbusiness,copies of the attached notice marked"Appendix."Copies of said notice,on forms pro-vided by the Regional Director for Region 29, afterbeing duly signed by the Respondent's representa-tive,shall be posted by it immediately upon receiptthereof,and be maintainedby it for 60consecutivedays thereafter,in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are not al-tered,defaced,or covered by any other material.(b)NotifysaidRegional Director,inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.'' In the event that this Recommended Order is adopted by theBoard, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "2 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify saidRegional Director, inwriting, within10 days from the date of this Order, what stepsRespondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT interrogate employees abouttheir union activities or those of other em-ployees.WE WILL NOT threaten to remove work fromthe plant, to deny wage increases and lateraltransfers, or other reprisals against employeesbecause of their union activities and sym-pathies.WE WILL NOT urge and solicit our employeesto sign union cards and to join any specificlabor union. RIKERVIDEO INDUSTRIES, INC.WE WILL NOT in any other mannerinterferewith, restrain,or coerce our employees in theexercise of their rights to self-organization, toform labor organizations,to join or assist theInternationalUnion of Electrical,Radio andMachine Workers,AFL-CIO, and Local 1034,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization, tobargain collectively through representatives oftheir own choosing,and to engage in otherconcerted activities for the purpose of collec-tive bargaining or other mutual aid or protec-tion, or to refrain from any and all such activi-ties.DatedBy9RIKER VIDEO INDUSTRIES,INC.(Employer)(Representative)(Title)Thisnotice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or coveredby anyother material.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board'sRegionalOffice,16 Court Street,4th Floor, Brooklyn, NewYork 11201,Telephone 596-5386.